DETAILED ACTION
This Office action is in reply to correspondence filed 24 November 2021 in regard to application no. 16/874,360.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of the following references: Bansayad et al., Ortiz et al., Kamm, Lineberger et al., Huh et al., Bevensee et al., Kassatly, and Jina et al.  The claims have since been amended, so further search and consideration were conducted.
In regard to § 101, though the claims continue to recite abstraction as set forth in the previous Office action, the claims now all include installing an application on  a mobile device after accessing the device as a result of a biometric authentication performed on the device.  At the very least these limitations go beyond generally linking the previously-construed abstract idea to any particular technological environment.  See MPEP § 2106.05(e).  As such they integrate the abstract idea into a practical application, as that phrase is used in the below-cited Guidance, and so the claims are no longer directed to the abstract idea, and are patent-eligible.  The rejection is withdrawn.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).	
In regard to the state of the art just prior to the filing of the claimed invention, in addition to the references cited above, Alexander (U.S. Publication No. 2018/0152736) discloses a video recording and streaming application [title] which provides for “ranking” of various videos which may be displayed on a “mobile application”, [0023] and does use “biometric authentication” to access a “server”, [0043] but these are not the same as ranking mobile applications based on similarity to user data or installing an application after accessing a mobile device using the biometric authentication.
White et al. (U.S. Patent No. 8,041,956) disclose a system for biometric authentication [title] that uses an “application” which “ranks [] potential matching identity records” of an individual “according to the number of matching words”, which is a “similarity” ranking, but again this is ranking records of a person and not ranking applications based on their similarity to user data.
None of the references disclosed herein, alone or in combination, teach or suggest every limitation of the present claims, and in particular using biometric authentication to access a mobile device and select an application from a subset which are ordered based on a measure of similarity to context attributes of a user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694